Citation Nr: 0209792	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion.

(The issue of entitlement to service connection for 
degenerative arthritis will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO, which denied service connection for degenerative 
arthritis and residuals of heat exhaustion.

In October 2000, the Board remanded the case to the RO for 
additional development.

It is noted that the Board is undertaking further development 
on the issue of service connection for degenerative 
arthritis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue of service connection for 
residuals of heat exhaustion has been obtained.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from a disability as a result of 
heat exhaustion during service.



CONCLUSION OF LAW

The veteran is not shown to have a disability as a result of 
heat exhaustion that was incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1943 to January 
1946.  His service medical records show that in May 1943 he 
suffered from mild heat exhaustion with complaints of slight 
fever and general malaise while on a hike.  He was 
hospitalized for five days.  On a January 1946 physical 
examination for separation purposes, the veteran reported the 
history of heat exhaustion.  The examiner found upon 
examination that the reported heat exhaustion resulted in no 
disability.  

In August 1963, an X-ray report of the lumbar spine from 
Potsdam Hospital showed minimal degenerative changes.  

In June 1972, the veteran underwent a VA examination for an 
unrelated back disability.  With the exception of a diagnosed 
lumbosacral strain, the veteran's physical examination was 
normal.

Medical records from the Canton-Potsdam Hospital, dated in 
April and May 1997, show that the veteran was treated for 
complaints of pain in the left shoulder and burns to the left 
arm after using Ben-Gay with heat.  He had reported to the 
emergency room several days earlier but was discharged home 
with a diagnosis of musculoskeletal pain, supraspinatus 
tendinitis.  When the veteran returned to the emergency room, 
examination revealed areas of erythema in the left arm, 
shoulder, and posterior left neck, and areas of vesicles.  
The examiner concluded that the veteran suffered from herpes 
zoster with involvement of ventral horn.

VA treatment records, dated May 1997 through June 6001, show 
treatment for, among other things, hypertension, arthritis, 
and hematomas of the skin.  Specifically, in June 1997, the 
veteran was evaluated at North Country Veterans Clinic at 
Massena Memorial Hospital to establish a record for VA 
treatment. 

Upon examination, the veteran's head, ears, eyes, nose, 
throat, and neck were normal.  Likewise, examination of his 
lungs, chest, heart, and abdomen were normal, as well as the 
genitourinary system and rectum.  As to the extremities, the 
examiner reported that the "PVS" was diminished and there 
was evidence of shingles that had healed with occasional 
pain.  The diagnoses were hypertension, shingles (in 
recovery), impaired vision, arthritis of the cervical neck, 
status post transurethral resection of the prostate, and 
status post gallbladder surgery.  Laboratory results obtained 
after the examination showed a low hematocrit, a high red 
cell distribution width, a high blood urea nitrogen (BUN) 
level, a high BUN/Creatinine ratio, a low globulin level, a 
high albumin/globulin ratio, a high direct bilirubin, and a 
high cholesterol level.  

In February 1998, the veteran was seen at North Country 
Veterans Clinic at Massena Memorial Hospital, for a follow-up 
visit for hypertension.  The assessments were hypertension 
(poorly controlled at present), elevated BUN and Creatinine, 
and history of arthritis (presently not bothersome).  

In June 1998, the veteran underwent a VA examination.  The 
veteran reported a history of heat exhaustion while in 
service.  He further stated that he did not experience any 
residuals from the heat exhaustion and stated that his health 
was generally good, with the exception of arthritis.  He also 
complained of cold sensitivity and reported that he was being 
treated for hypertension.  

Examination revealed a normal gait, posture, and carriage.  
Blood pressure readings were 150/100, 148/100, and 150/100, 
and pulse was normal.  The examiner reported that the veteran 
was edentulous and exhibited no adenopathy.  The neck had 
normal motion and no masses were felt.  The thorax, lungs, 
heart, genitalia, and rectum were normal.  The abdomen was 
protuberant.  The examiner also reported that neurologically 
the veteran was normal but stated that he had severe 
limitation of motion in the upper extremities.  The diagnoses 
were arthritis, hypertension, and no residual of heat 
exhaustion.

In May 2001, the veteran was seen on a routine follow-up 
visit at the VA clinic.  He had complaints of bleeding easily 
and hematomas on the back of his hands and chest where he 
bumped himself.  Examination revealed that the head, ears, 
eyes, nose, and throat were unremarkable and the lungs had 
normal breath sounds.  The veteran's heart had an apical rate 
of 52 with regular sinus rhythm, no murmurs, thrills, or 
gallops.  No chest pains were noted, the abdomen was 
unremarkable, and the extremities exhibited no edema with 
palpable pedal pulses.  The diagnoses were hematomas of the 
skin, most likely secondary to non-steroidal anti-
inflammatory drugs; and hypertension.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the February 1999 Statement of 
the Case, May 2001 letter, and November 2001 Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The veteran contends that he currently suffers from residuals 
as a result of heat exhaustion that occurred during active 
duty.  Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In this case, there is incontrovertible evidence that the 
veteran suffered from heat exhaustion with a slight fever and 
general malaise on one occasion in service (in May 1943).  
His heat exhaustion was noted to have been mild.  However, 
there is no post-service evidence that he suffers from 
residuals as a result of such heat exhaustion.

In this regard, although the veteran has been diagnosed with 
several disabilities, including, but not limited to, 
hypertension, arthritis of the cervical spine, hematomas of 
the skin, herpes zoster, and a history of shingles, the 
evidence does not demonstrate that any of these conditions 
are the result of heat exhaustion.  Moreover, during the June 
1998 VA examination, the veteran reported that he did not 
suffer from any residuals of the heat exhaustion and that his 
health was generally good with the exception of the 
arthritis.  Furthermore, the examiner found the examination 
to be normal, except for the diagnosis of arthritis and 
hypertension, and specifically concluded that the veteran did 
not suffer any residuals as a result of the heat exhaustion.

Although the veteran asserts that he currently has a residual 
disability that is attributable to the heat exhaustion he 
suffered in service, he, as a lay person, is not competent to 
offer an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

Therefore, although the Board recognizes that the veteran 
suffered from heat exhaustion in service, there is no 
competent evidence of record to show that he currently 
suffers from a disability as a result of such heat 
exhaustion.  Moreover, there is no competent evidence to show 
that any of his current disabilities are related to the heat 
exhaustion suffered in service.  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for 
residuals of heat exhaustion.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for residuals of heat exhaustion is 
denied.



		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

